internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc ebeo - tr-31-231-95 pate dec i995 index nos key settlement fund corporation x corporation y date s i date n i date o l date o f date q i date n i b a l a i o year zz union dear l f l i u q u i i l l i this is in reply to your request for a ruling concerning whether certain payments made from the settlement fund give rise to wages to the plaintiffs for purposes of the federal_insurance_contributions_act futa and collection of income_tax at source on wages fica the federal_unemployment_tax_act bo on date m corporation y entered into a settlement agreement with representatives of a class of employees and former employees of corporation y plaintiffs to settle class action lawsuits filed by the plaintiffs resulted in the settlement agreement and the establishment of the settlement fund began with the plaintiffs filing several suits which were later consolidated same allegation that corporation y had operated a these suits were all based on the the class action litigation which in violation of section of the employee_retirement_income_security_act_of_1974 erisa u s c and other law the settlement agreement provides for the creation of a settlement fund settlement fund in the amount of b dollars in full and complete settlement of all claims alleged by the plaintiffs in the class action litigation exceptions the amount of b dollars in settlement payments made on behalf of corporation y to the settlement fund constitutes corporation y ’s sole liability to the plaintiffs in connection with the settlement with limited the settlement agreement provides that plaintiffs’ attorneys’ fees and plaintiffs’ costs and expenses of this litigation as approved by the court and all expenses in connection with this settlement including costs of class notice costs of obtaining a revenue_ruling and determining any taxes owed as provided in paragraph costs of establishing and administering a pension_plan as provided in paragraph other costs of implementing and administering the settlement and any other items all as approved by the court shall be paid from the settlement fund and all paragraph of the settlement agreement provides that a 11l federal state and local_taxes imposed with respect to jncome earned by or property of the settlement fund and all federal state and local withholding employment unemployment excise or similar taxes that may be imposed with respect to distributions from the settlement fund including without limitation fica futa the class members’ and defendants’ share of all taxes shall be paid from the settlement fund except that income taxes payable with respect to interest on prior to the final distribution described in paragraph shall be paid_by defendants state unemployment tax and in each instance both the settlement fund or earnings_of it is the service’s litigating position that payments made from the settlement fund directly to the plaintiffs are includible in gross_income and are wages subject_to federal the first amendment to the settlement agreement provides in paragraph that the special master shall have the authority to approve and pay from the settlement fund all costs and expenses of administering and implementing the settlement furthermore no withdrawal transfer or other action may be taken or made with respect to the assets of the settlement fund without the signature and approval of the special master in accordance with paragraph of the settlement agreement as amended on the court issued a decision and order on date n date o that awarded attorneys’ fees and interest thereon in the total amount of approximately c dollars to plaintiffs’ counsel for their services through date p pursuant to an order dated date gq the court approved an interim payment of attorneys’ fees in the amount of d dollars additional interim payment of plaintiffs’ attorneys’ fees in the amount of e dollars was approved by the court and paid from the settlement fund attorneys’ fees remaining due in accordance with the date o court order after reduction for the interim payments will be paid in year is anticipated that the balance of the by a court order dated date r an it pursuant to paragraph of the settlement agreement the court acting through the special master as contemplated by the first amendment to the agreement has also approved payments of attorneys’ fees for services rendered by plaintiffs’ counsel after date p in addition to the payment of the attorneys’ fees the settlement fund paid amounts that you have described as administrative expenses of the settlement fund include payments to tax attorneys accountants printers and other service providers for the printing and mailing of the plan of distribution the calculation preparation and mailing of distributions to plaintiffs and other costs these expenses also include amounts paid pursuant to paragraph c agreement to tax attorneys to seek a ruling from the internal_revenue_service regarding the federal income withholding employment or other taxes including without limitation fica and futa that may be due with respect to the awards paid directly to plaintiffs these amounts of the the amounts paid_by the settlement fund include amounts paid to reimburse the union for costs such as deposition expenses travel_expenses and expert witness fees which the union had incurred in supporting the litigation settlement fund has reimbursed the plaintiffs’ counsel for in addition the employment_taxes bx expenses_incurred for travel photocopying telephone postage and similar items expenses was made only after review and approval by the special master on behalf of the court in accordance with the terms of the settlement agreement as amended each of these payments of administrative under sec_3402 of the internal_revenue_code every employer making a payment of wages must deduct and withhold federal_income_tax from such wages for federal_income_tax withholding purposes wages are defined in sec_3401 as all remuneration for services performed by an employee for his or her employer with certain specified exceptions sec_3101 and sec_3111 of the code impose fica_taxes with sec_3301 imposes futa_tax on employers respect to wages with respect to wages for purposes of the fica and the futa wages are generally defined in sec_3121 and sec_3306 respectively as all remuneration for employment with certain specified exceptions revrul_80_364 1980_2_cb_294 concerns the issue of of the ruling a union filed claims on behalf of whether interest and attorneys’ fees in connection with claims for back pay are wages for federal employment_tax purposes in situation its members against a company because of a breach of a collective bargaining agreement entered into a settlement agreement later approved by a federal district_court that provided that the company would pay the union 40x dollars in full settlement of all claims paid 6x dollars of the settlement for attorney’s fees and distributed 34x dollars to the employees for back pay owed to then subsequently the union and the company the union in situation revrul_80_364 concludes that the amount of the settlement paid_by the union for attorney’s fees js not remuneration to the individual employees and therefore is not wages for purposes of federal employment_taxes states in part that the attorney’s fees portion of the settlement is a reimbursement for expenses_incurred by the union to enforce the collective bargaining agreement the rulihg we believe that the position of the settlement fund with respect to the payments of attorneys’ fees can be analogized to the position of the union in situation accordingly we conclude as follows rul in rev the plaintiffs’ attorneys’ fees paid pursuant to the court orders and otherwise approved by the court and the administrative expenses_incurred in connection with the litigation or otherwise incurred by the settlement fund do not give rise to wages to the plaintiffs for purposes of the fica the futa or federal_income_tax withholding under sec_3121 sec_3306 and sec_3401 respectively further no information reporting is required that would report these payments as having been made to the plaintiffs no implication should be drawn from this ruling as to any other tax issue relating to the above transaction expressed whether payments by the settlement fund to individuals or entities for services provided to the settlement fund are wages for federal employment_tax purposes to the service providers also no ruling was sought on the income_tax treatment of any amounts paid_by the settlement fund and no opinion is expressed on that issue no opinion is this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely yours zr e holmes branch thie office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
